EXHIBIT Consent of Independent Registered Public Accounting Firm The Board of Directors Stewardship Financial Corporation We consent to incorporation by reference in the Registration Statements on Form S-8 (File Nos. 333-20793, 333-31245, 333-87842 and 333-135462) and the Registration Statements on Form S-3 (File Nos. 333-20699, 333-54738 and 333-133632) of Stewardship Financial Corporation of our report dated March 28, 2008, on the consolidated financial statements of Stewardship Financial Corporation which report is included in Form 10-K for Stewardship Financial Corporation for the year ended December 31, 2007. /s/ Crowe Chizek and Company
